NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 26, 2019 
                               Decided February 26, 2019 
                                             
                                         Before 
 
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1018 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Central District of Illinois. 
                                                 
                                                No. 13‐30056‐001 
        v.                                       
                                                Sue E. Myerscough, 
DAVID SIMPSON,                                  Judge. 
      Defendant‐Appellant. 

                                        O R D E R 

        In United States v. Simpson, 864 F.3d 830, 834–36 (7th Cir. 2017), we vacated the 
district court’s denial of David Simpson’s motion for a new trial based on trial counsel’s 
alleged ineffectiveness in failing to investigate and call three witnesses who had 
potentially exculpatory evidence regarding his drug charges, and remanded for an 
evidentiary hearing. See 21 U.S.C. § 841(a)(1), (b)(1)(C). On remand, the district court 
conducted an evidentiary hearing, but Simpson called only one new witness, whose 
testimony the district court found to be incredible and inconsistent with Simpson’s 
testimony at trial. Near the end of the hearing, Simpson—fearing the potential 
consequences of a resentencing—sought to withdraw his motion for a new trial. The 
No. 18‐1018                                                                          Page  2 
 
district court took judicial notice of his request but denied the motion on its merits. 
Simpson has now filed a second notice of appeal, but his appointed counsel asserts that 
the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 
(1967). Simpson has responded to counsel’s motion. See CIR. R. 51(b). Because counsel’s 
analysis appears to be thorough, we limit our review to the only issue raised by counsel 
and Simpson. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States 
v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

        Counsel considers whether Simpson could challenge the denial of his motion for 
a new trial, but appropriately concludes that the challenge would be frivolous. As 
counsel explains, the court’s adverse credibility findings regarding the witness 
foreclosed any attempt Simpson could make to establish that he was prejudiced by trial 
counsel’s failure to investigate potentially exculpatory witnesses. At the evidentiary 
hearing, Simpson called only one new witness, whose testimony the district court 
rejected because it contradicted Simpson’s trial testimony and corroborated, rather than 
undermined, the evidence supporting Simpson’s conviction. We will vacate a district 
court’s credibility finding only if “we are left with the definite and firm conviction that 
a mistake has been made.” United States v. Smith, 674 F.3d 722, 728 (7th Cir. 2012) 
(quoting United States v. Johnson, 489 F.3d 794, 796 (7th Cir. 2007)). We cannot, therefore, 
conclude that the district court clearly erred in finding that Simpson was not prejudiced 
by failing to have this witness testify at his trial. Accordingly, we agree with counsel 
that any challenge to the district court’s decision to deny Simpson’s motion for a new 
trial would be frivolous.   

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.